DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 3/17/21 has been entered. Claims 1-22 remain pending and under examination in the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in previous office action. 

Claim Rejections - 35 USC § 112


The rejection of claims 1-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn over claims 5-6 and 17-18, and maintained in modified form as a scope of enablement rejection over amended claims 1-4, 7-16, and 19-22. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
In view of applicant’s amendments and arguments the following scope of enablement has been identified: the specification, while being enabling for a method of red-shifting the activation wavelength of an optogenetic device in a subject comprising administering a composition comprising a vector comprising a nucleotide sequence encoding polypeptide comprising an optogenetic device and a retinol dehydrogenase capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule operably linked to a promoter suitable for expression in a cell in the subject, and a method of modulating the electrical activity of a cell comprising administering to the cell a composition comprising a vector comprising a polynucleotide encoding a polypeptide that comprises at least one optogenetic device and a retinol dehydrogenase capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule operably linked to a promoter suitable for expression in a cell in the subject, and activating the optogenetic device with light comprising red spectrum wavelength light, does not reasonably provide enablement for methods of redshifting an optogenetic device using any retinoid processing enzyme, for methods of restoring vision in a subject or for methods of modulating the electrical activity of a pacemaker cell as currently claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Independent claims 1, 8, and 20 have been amended to include the limitations that the vector comprises a promoter suitable for expression in the cell operably linked to the polynucleotide sequence encoding the polypeptide and further wherein the method includes the step of activating the optogenetic device with light comprising red spectrum wavelength light. As such previous issues of enablement concerning the lack of these elements/steps in claims 1, 8, and 20 and claims dependent on these claims have been overcome by these claim amendments. However, it is noted that independent claim 14 has not been amended to include the presence of a promoter. As the such the rejection of record concerning the lack of enablement for expression of the optogenetic device and retinoid processing enzyme in the absence of an operably linked promoter is maintained over claims 14-19. 
The applicant argues that the specification provides ample guidance for retinoid processing enzymes capable of red-shifting an optogenetic device. According to applicant, the specification teaches that red-shifting the sensitivity of the optogenetic device occurs during binding of a Vitamin A molecule which includes a double bond in the beta-ionone ring thereby absorbing light at a longer wavelength. The applicant argues that the specification discloses 3,4, didehydroretinol, 3,4-didehydroretinal, and 3,4,didehydroretionoic acid as examples of Vitamin A molecules which include a double bond in the beta-ionone ring for red-shifting an optogenetic device. Thus, the applicant argues that the specification provides sufficient guidance for molecules other than 3,4,-dehydroretinal for red-shifting an optogenetic device. The applicant also states that the specification further provides guidance for retinol dehydrogenase class of enzymes (EC.1.1.1.105) which recognize all-transretinol and all-trans-retinal as substrates and produce the disclosed Vitamin A molecules with the necessary double bond in the beta-ionone ring. Cyp27c1, falls within this class of enzymes. The applicant therefore concludes that when the term “retinoid processing enzyme” is read in light of the specification that this term is only directed to those enzymes which are capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule, and that the specification provides sufficient structural and functional teaching for enzymes with this activity. 
In response, the applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, claims are given their broadest reasonable interpretation. While applicant argues that a “retinoid processing enzyme” should interpreted as being limited to an enzyme which is capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule, the genus of retinoid processing enzymes is not so limited. Further, the claims do not include any functional limitations on the activity of the retinoid processing enzyme, i.e. the claims do not state that the retinoid processing enzyme is capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule. At the time of filing, “retinoid processing enzymes” encompassed a large variety of enzymes with significantly different functions, such as lecithin:retinoal acyltransferases (LRAT), retinol dehydrogenase family (RDH), which include the subfamilies of all-trans-RDHs and 11-cis-RDHs, and the retinoid isomerase RPE65, none of which add 3,4-double bonds to the beta-ionone ring of Vitamin A (Kiser et al. (2012) Biochim. Biophys. Acta., Vol. 1821(1), 137-151. Doi:10.1016/j.bbalip.2011.03.005., pages 1-32). As such, it is maintained that the claims read on a large genus of enzymes which are not limited to those enzymes which are capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule, or disclosed as exemplary molecules in the specification. As such, while the rejection has been modified to indicate enablement for the use of a retinol dehydrogenase capable of adding a 3,4-double bond in the beta-ionone ring of a Vitamin A molecule to red shift the activation of an optogenetic device, it is maintained that specification fails to provide sufficient guidance for use of the genus of “retinoid processing enzymes” as claimed based on the wide variety of enzymes and enzyme activities encompass by this genus, and the specific nature of the enzymatic activity required to produce a chromophore which can bind to an optogenetic device and provide activation of the optogenetic device in red spectrum wavelength light as disclosed by the specification and acknowledged by applicant’s response.
Turning to the lack of enablement for modulating the electrical activity of a pacemaker cell in a subject and the lack of enablement for restoring vision to a subject, the applicant argues that ability to modulate electrical potential in a cell using optogenetic devices was well known in the prior art and described in the specification. The applicant also argues that the specification teaches that increased light sensitivity indicates vision restoration and that a complete reverse of vision loss is not required to demonstrate enablement of the claimed methods. In response, the rejection of record provided a detail discussion regarding methods of modulating the electrical activity of a pacemaker cell in a subject or restoring vision in a subject using an optogenetic device in vivo. As set forth in the rejection of record, the specification and the prior art teaches that poor light penetration and tissue scattering and absorption by hemoglobin make it difficult to utilize optogenetic actuators deep in the brain and other tissues in the body such as the heart (see the specification, Sineshchekov et al., and Bruegmann et al. (2010) Nature Methods, Vol. 7(11), 897-903) . While the specification hypothesizes that longer wavelength light can penetrate deeper into tissue than green or blue light, and further hypothesizes that red-shifted optogenetic devices and particularly those which utilize A2 as a chromophore will be capable of activation in deeper tissue layers using longer wave length light, the specification does not provide any working examples demonstrating the activation of any cell expressing a polypeptide encoding an optogenetic device and a retinoid processing enzyme as claimed in any tissue in vivo at any depth. The specification does provide a plan to use a multielectrode array (MEA) recordings of neurons in explanted mouse vomeronasal organ (VNO) to determine whether co-expression of Cyp27c1 with an optogenetic actuator can extend the tissue depth at which the actuator can function. However, it is unclear whether the plan was carried out and no electrophysiological or visual outcome was reported (see example 2). In example 3, the specification proposes to restore color vision to blind mice by endowing their non-functioning cones with two different spectral sensitivities via expression of an optogenetic actuator with and without Cyp27c1; and to demonstrate the feasibility of achieving behaviorally-relevant channel separation between two actuators via red-shifted chromophore substitution alone. However, it is unclear whether the plan was carried out and no electrophysiological or visual outcome was reported.
Turning to the state of the art, as noted above, the prior art at the time of filing was completely silent with regard to the use of retinoid processing enzyme combined with optogenetic actuators for red-shifting the activation wavelength of an optogenetic actuator in vitro or in vivo in any cell type.  Hence, one has to turn to the art of restoring vision or modulating pacemaker cell activity, particular in a subject with cardiac arrhythmia, using optogenetic tools in general. Regarding the use of optogenetics to regulate pacemaker function in vivo, Bruegmann et al., supra, teaches investigating the effect of optogenetic activation of cardiomyocytes in vivo using transgenic mice expressing ChR2 under control of the CAG promoter in cardiomyocytes in the heart. Bruegmann et al. teaches that activating ChR2 in cardiomyocytes in the heart in vivo with blue light is impeded by poor tissue penetrance of the light (Bruegmann et al., page 899). Bruegmann et al. further teaches that in order to light to penetrate to the heart at all, beating hearts had to be exposed by opening the rib cage such that light from a LED light could reach the heart tissue (Bruegmann et al., methods). Bruegmann et al. found that while short light pulses at specific intensities could induce pacing in localized areas of the first epicardial layer, longer illumination resulted in a disturbance in the regular sinus rhythm with the generation of spontaneous ventricular extrabeats (Bruegmann et al., Figure 3e).  Regarding the use of optogenetics in vision restoration, Francis et al. reported “While there is a lot of interest in optogenetics as a pan-disease clinical treatment for end-stage application in the inherited degenerative diseases of the retina, research to date has been limited to nonhuman clinical studies.” (Francis et al. (2013)Transl Vis Sci Technol, Vol. 2(4),1-15) see the abstract). Francis pointed to that challenges facing optogenetic approach, which share those common to ocular gene therapy, such as optimizing retinal delivery approaches, targeting the desired cells, attaining sufficient transduction efficiency, increasing the extent of the retina transduced, controlling and sustaining gene expression, controlling tissue specificity, and in the instances where expression cannot be sustained, being able to provide repeat and fellow eye treatment. Other challenges are unique to molecular photoswitches (=instant optogenetic activator e.g. ChR2, see e.g. figure 1). For example, the switches must be activated at light intensities relevant to lifestyle and be responsive to wavelengths in the human visible range. Targeting different sets of retinal cells may provide different levels of neural processing, such as motion detection, edge effects, and contrast sensitivity that influence the information content of the resulting signaling. Similarly, photoswitch channel response kinetics need to be favorable toward physiologic neuronal firing because this might dictate the quality of vision achievable. While some aspects of these challenges may be augmented by vision processing goggles that project processed images onto the retina, much optimization of these components remains to be understood. It is also important to note that with the exception of melanopsin, the photoswitches are either nonhuman proteins, like the algal/bacterial channelrhodopsins and halorhodopsins, or completely artificial, such as the ionotropic glutamate receptor (LiGluR), with the inherent uncertainty of whether they might present an increased immunogenicity, especially in the context of a degenerating retina, which may have less structural integrity than the immune-privileged healthy retina (see page 2). Several years later, although some promising results were observed in animal models, Klapper et al. stated at a post-filing date that “To date, treatments that reverse vision loss are still in pioneering phase” (Klapper et al. (2016) Front Sys Neurosci., Vol. 10:Art 74, pages 1-14, see page 3, column 2). In addition to those challenges taught by Francis, Klapper taught the presence and activation of endogenous signal transduction cascades required in natural visual cycles, the species differences between mouse and primates, the temporal resolution and kinetics of the actuator. Klapper states “sufficient amounts of proteins are also needed to cover the cell’s surface membrane. The biggest limitation for retinal gene transfer is the lack of specific and strong promoter elements to target individual cell types in the retina” (Klapper, column 2, page 7); “the use of ubiquitous promoter elements in combination with in vitreal injection of AAV particles that by default efficiently transfect ganglion cells is suboptimal for two main reasons: first, the optogene responses in ganglion cells would mask or overwrite light responses inner retinal neurons; second, the GCLs would act like a sponge and take away substantial amounts of viral particles before they reach inner retinal cells by diffusion” (Klapper et al., page 9); “From a biophysical perspective, optimizing light sensitivity of microbial opsins is at its limits... It will also be interesting to see how hyperpolarizing anion channels perform in photoreceptors or OFF bipolar and ganglion cells. All microbial optogenes lack the signal amplification generated by the phototransduction cascade and therefore, their sensitivity will not reach the levels of intrinsic opsins. Even harnessing G-protein cascades will not tune light sensitivity towards natural conditions because the special light-catching compartments of photoreceptors, the OS, are still missing” (Klapper et al., page 11, column 2). These challenges require further technical advances and need to be addressed before restoring light sensitivity could be achieved in a subject in need. Applicant’s arguments do not address the evidence provided above and clearly demonstrate that while optogenetics had been used to modulate electrical activity in a cell, the state of the art for modulating pacemaker cells in the heart of a subject, or for increasing light sensitivity in the eyes of subject with a visual impairment was neither well known nor predictable at the time of filing. 
Therefore, considering the state of the art as detailed above, and given that simultaneously delivering the optogenetic device and retinoid processing enzyme to provide the A2 chromophore in the cell expressing the optogenetic device requires a more complicated processes than delivering the optogenetic device alone, it is incumbent upon the applicant to provide sufficient guidance within the specification on how to overcome the art-known challenges to enable the claimed invention, how the optogenetic actuator and the retinoid processing enzyme behave and co-ordinate in various types of cells including cardiac cells, non-photosensitive retinal cells, and photosensitive retinal cells, and whether the mammalian species, particularly humans, share the same “red-shift” mechanism and efficiency with zebrafish, sea lamprey or Coho salmon for changing light sensitivity, etc. Applicant is reminded, with regard to the enablement or lack thereof, the MPEP instructed, “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). “The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.” (United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)). “Determining enablement is a question of law based on underlying factual findings”. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir.1991); Atlas Powder Co. v. E.I. du Pont de Nemours  & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984). One aspect of such factual evidence to be considered is “if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art.  On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.  In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles.  Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.  [Footnote omitted.] (MPEP 2164.02, 03). Given the under-developed state of the art, the lack of pertinent knowledge in the art with regard to the claimed subject matter, the lack of working examples within the specification, and the breadth of the claims weights against enablement of the claimed methods of modulating the electrical activity of a pacemaker cell in a subject or methods of restoring vision to a subject. 
Therefore, in view of the guidance provided by the specification, the under-developed state of the art, the lack of predictability of the art, the nature of the claims, and the breadth of the claims, it is maintained that one skill in the art could not practice the scope of the invention as claimed without undue experimentation.


The rejection of claims 2, 4, 6, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendments to the claims. 
Double Patenting

The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,047,130, hereafter referred to as the ‘130 patent, is maintained. The applicant requests that the rejection be held in abeyance until the indication of allowable subject matter. However, the instant rejection may not be held in abeyance. As set forth in MPEP 804, only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (MPEP 804 (B)(1)). 
Thus, since a terminal disclaimer has not been filed and since the applicant has not traversed the grounds of rejection, the rejection of record stands. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633